Plaintiff in error was convicted at the January, 1911, term of the county court of Seminole county on a charge of selling intoxicating liquor, and his punishment fixed at a fine of one hundred dollars and imprisonment in the county jail for a period of thirty days, in accordance with the verdict of the jury. No briefs have been filed on behalf of plaintiff in error, and no appearance made for oral argument. The Attorney General has filed a motion to affirm for want of prosecution under rule 4 of this court. The motion is sustained. Let the judgment be affirmed.